                                                                                                      Case 1:21-cv-00008-DAD-JLT Document 11 Filed 03/26/21 Page 1 of 1


                                                                                         1

                                                                                         2

                                                                                         3

                                                                                         4

                                                                                         5

                                                                                         6

                                                                                         7

                                                                                         8                                       UNITED STATES DISTRICT COURT
                                                                                         9                                      EASTERN DISTRICT OF CALIFORNIA
              Chicago ♦ Cleveland ♦ Columbus ♦Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                        10

                                                                                        11   UNIVERSAL NORTH AMERICA                            Case No. 1:21-CV-00008-DAD-JLT
                                                                                             INSURANCE COMPANY (a/s/o Pilar
                                                                                        12   Franco),                                           [PROPOSED] ORDER GRANTING
                                                                                                                                                STIPULATED PROTECTIVE ORDER
TUCKER ELLIS LLP




                                                                                        13                    Plaintiff,                        REGARDING CONFIDENTIAL DOCUMENTS
                                                                                                                                                AND INFORMATION PRODUCED OR
                                                                                        14            v.                                        REVEALED DURING DISCOVERY AS
                                                                                                                                                MODIFIED BY THE COURT
                                                                                        15   ELECTROLUX NORTH AMERICA, and                      (Doc. 9)
                                                                                             DOES 1-25, inclusive,
                                                                                        16
                                                                                                              Defendants.
                                                                                        17

                                                                                        18            The Court has determined that the terms set forth herein are appropriate to protect the respective
                                                                                        19   interests of the parties, the public, and the Court. However, the Court modifies paragraph 7 to strike
                                                                                        20   everything except the first sentence and refers the parties to Local Rule 141. Therefore, the Court
                                                                                        21   ORDERS:
                                                                                        22            1.      The stipulated protective order is GRANTED except that the entirety of paragraph 7,
                                                                                        23   other than the first sentence, is STRICKEN. Instead, the parties SHALL comply with Local Rule 141
                                                                                        24   regarding the procedures for seeking to file documents under seal.
                                                                                        25
                                                                                             IT IS SO ORDERED.
                                                                                        26
                                                                                             Dated:        March 25, 2021                               /s/ Jennifer L. Thurston
                                                                                        27                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                        28

                                                                                                                   [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                                                                             013742\000439\1558478.1
